Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 15, 2021 has been entered.  Claims 1-6 and 12 have been amended.  Claims 12-15 are withdrawn.  Currently, claims 1-11 are pending for examination.

Response to Arguments
Applicant's arguments filed February 15, 2021 with regard to the 35 U.S.C. 112(b) rejections have been fully considered but they are not persuasive. See below for the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the controlled light intensity being controlled so that the controlled light intensity fulfills a plurality of conditions, the plurality of conditions comprising a condition relative to the 
Claim 1 recites “the third light intensity corresponding to the measured second light intensity” (lines 22-23).  It is unclear how the third light intensity can correspond to the measured second light intensity when the second light intensity is present during the operating configuration.  
Claim 1 recites “a controller adapted to control the value of the first portion based on the light intensity measured on the photodiode when the device is in the control configuration” (lines 17-18).  The claim is indefinite as earlier lines state that no light produced by the light source is sent to the object nor to the photodiode during the control configuration.  
Further, the limitations of claim 1 appear directed to defining the subject matter in terms of the result to be achieved, without providing the technical features necessary for achieving the result.  Defining the subject matter in more concrete terms is required, for example by adding the additional features of claims 5-6, or alternatively, claim 7.
Claims 2-11 are rejected to for being dependent on claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792